Ex 99.1 CONTACT:Investor Relations (214) 792-4415 SOUTHWEST AIRLINES REPORTS MAY TRAFFIC DALLAS, TEXAS – June 7, 2011 – Southwest Airlines Co. (NYSE: LUV) today reported May 2011 traffic results for Southwest Airlines and AirTran Airways.AirTran Airways became a wholly owned subsidiary of Southwest Airlines Co. (“the Company”) on May 2, 2011.For purposes of comparability, the Company is providing combined traffic results for Southwest Airlines and AirTran Airways for periods prior to the acquisition date.See the accompanying tables for combined and individual results. The Company flew 9.2 billion revenue passenger miles (RPMs) in May 2011, compared to 8.3 billion combined RPMs flown in May 2010, an increase of 10.6 percent.Available seat miles (ASMs) increased 4.2 percent to 11.1 billion from the May 2010 combined level of 10.7 billion.The load factor for the month was 82.7 percent, compared to the combined load factor of 77.9 percent in May 2010. For May 2011, Southwest Airlines’ passenger revenue per ASM (excluding AirTran Airways) is estimated to have increased in the 11 to 12 percent range as compared to May 2010. For the first five months of 2011, the Company flew 41.7 billion combined RPMs, compared to 38.0 billion combined RPMs flown for the same period in 2010, an increase of 9.9 percent.The combined year-to-date ASMs increased 6.5 percent to 52.4 billion, compared to the combined level of 49.2billion for the same period in 2010.The combined year-to-date load factor was 79.6 percent, compared to the combined load factor of 77.2 percent for the same period in 2010. This release, as well as past news releases about Southwest Airlines Co., is available online at southwest.com. /more SOUTHWEST AIRLINES CO. PRELIMINARY COMPARATIVE COMBINED TRAFFIC STATISTICS MAY YEAR-TO-DATE CHANGE CHANGE Revenue passengers carried % % Enplaned passengers % % Revenue passenger miles (000) % % Available seat miles (000) % % Load factor % % pts. % % 2.4 pts. Average length of haul % % Trips flown % % SOUTHWEST AIRLINES PRELIMINARY COMPARATIVETRAFFIC STATISTICS MAY YEAR-TO-DATE CHANGE CHANGE Revenue passengers carried % % Enplaned passengers % % Revenue passenger miles (000) % % Available seat miles (000) % % Load factor % % 5.1 pts. % % pts. Average length of haul % % Trips flown % % AIRTRAN AIRWAYS PRELIMINARY COMPARATIVETRAFFIC STATISTICS* MAY YEAR-TO-DATE CHANGE CHANGE Revenue passengers carried % % Enplaned passengers % % Revenue passenger miles (000) % % Available seat miles (000) % % Load factor % % 3.7 pts. % % 1.3 pts. Average length of haul % % Trips flown % % *AirTran Airways' traffic statistics have been adjusted to conform to Southwest Airlines' presentation. ***
